COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  SUNCHON YU,                                     §               No. 08-20-00098-CV

                  Appellant,                      §                 Appeal from the

  v.                                              §               448th District Court

  SUN JOO KOO AND BONG KOO,                       §             of El Paso County, Texas

                  Appellees.                      §              (TC# 2019DCV4130)

                                        JUDGMENT

        The Court has considered this cause on the record and concludes there was error in part of
the judgment. We find Appellees’ claims for defamation and IIED based upon or in response to
statements made regarding the alleged sexual assault, statements made to law enforcement,
statements made in or concerning proceedings with the Texas Work Force Commission are subject
to the TCPA. Likewise, Appellees’ claims for unjust enrichment and conversion are also subject
to the TCPA.
        We therefore reverse that part of the judgment of the court below and render judgment as
follows: the claims for defamation and IIED are dismissed, to the extent based on or in response
to statements made regarding the alleged assault or report of it to law enforcement, and statements
made concerning proceedings with the Texas Workforce Commission.
        Further, the claims for conversion and unjust enrichment are dismissed.
        The remainder of the judgment is remanded to the trial court for further proceedings
consistent with the opinion of this Court. We further order Appellant recover from Appellees all
costs of this appeal, for which let execution issue. This decision shall be certified below for
observance.

       IT IS SO ORDERED THIS 14TH OF SEPTEMBER, 2021.

                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.